Citation Nr: 1752246	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death and, if so, whether service connection is warranted.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Dale. G. Graham, Private Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from July 1952 to August 1972.  He died in February 1999.  The appellant is the Veteran's widow. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case was subsequently transferred to the RO in Muskogee, Oklahoma.  

Significantly, the May 2013 rating decision only included the issue of entitlement to service connection for the cause of the Veteran's death but the January 2014 statement of the case (SOC) included all three issues and the Veteran's March 2014 substantive appeal pertained to all of the issues listed in the January 2014 SOC.   To ensure due process, the Board has taken jurisdiction over all three claims.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The appellant testified before the undersigned Veterans Law Judge at a Board videoconference hearing in April 2017.  A transcript of this proceeding is associated with the claims file.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.


FINDINGS OF FACT

1.  In a final decision issued in April 1999, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  

2.  Evidence added to the record since the final April 1999 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

3.  The Veteran died in February 1999.  The immediate cause of death was a gunshot wound to the head, deemed a suicide.

4.  Competent medical evidence suggests that the Veteran had a diagnosis of posttraumatic stress disorder (PTSD) prior to his death and that his suicide was a consequence of PTSD. 

5.  Competent medical evidence suggests that the Veteran's PTSD was related to his service.

6.  The Veteran's suicide was not due to willful misconduct because he was mentally unsound at the time of his death.

7.  The Veteran's PTSD was the cause of his death.

8.  The Veteran did not have any claims pending at the time of his death and the appellant did not file a claim for accrued benefits within one year of the Veteran's death.

9.  The award of disability and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death is a greater benefit than pension benefits and renders the nonservice-connected death pension claim moot.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C. § 7105(c) (1999) [(2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (2005) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156(a) (2017).

3.  Resolving reasonable doubt in favor of the appellant, the criteria for entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C. §§ 1110, 1131, 1310, 5107 (2014); 38 C.F.R. §§ 3.102, 3.301, 3.302, 3.303, 3.304, 3.312 (2017).

4.  The criteria for accrued benefits are not met.  38 U.S.C. § 5121 (2014); 38 C.F.R. § 3.1000 (2017).

5.  The claim for entitlement to nonservice-connected death pension benefits is dismissed as moot.  38 U.S.C. § 7105 (2014); 38 C.F.R. § 3.151 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. New and Material Evidence Analysis

The appellant's original claim of entitlement to service connection for the cause of the Veteran's death was denied by an April 1999 rating decision.  At such time, the RO explicitly considered the Veteran's service treatment records and available private treatment records dated though June 1996.  Significantly, the RO found that there was no evidence of a relationship between the Veteran's military service and his February 1999 suicide.  As such, the RO denied service connection for the cause of the Veteran's death.  

In April 1999, the appellant was advised of the decision and her appellate rights. However, no further communication regarding her claim of entitlement to service connection for the cause of the Veteran's death was received until November 2000, when VA received her application to reopen such claim.  Therefore, the April 1999 rating decision is final.  38 U.S.C. § 7105(c) (1999) [( 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1999) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017)].  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted previously, at the time of the April 1999 rating decision, the evidence of record included the Veteran's service treatment records and private treatment records dated through June 1996 and such records were negative for a psychiatric disability which contributed to the Veteran's suicide in February 1999.

Relevant evidence received since the April 1999 rating decision includes a March 2014 statement from Dr. J.I. wherein the physician interviewed the appellant and opined that, prior to his death, the Veteran had PTSD which was due to his military service and that this contributed to the Veteran's February 1999 suicide.  Also relevant is the appellant's April 2017 hearing testimony regarding the Veteran's significant nightmares prior to his death and other psychiatric problems as well as her belief that the Veteran had PTSD as a result of his military service and that this contributed to his February 1999 suicide.   

The Board finds that the evidence received since the prior final decision is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence provides evidence of a diagnosis of PTSD as a result of the Veteran's military service.  The newly received evidence also provides a nexus between the Veteran's PTSD and his February 1999 suicide.  As the claim for service connection for the cause of the Veteran's death was previously denied based on the absence of diagnosis of a disability and/or nexus between the disability and the Veteran's death, and the newly received evidence shows a diagnosis of PTSD due to the Veteran's military service as well as a nexus between the Veteran's PTSD and his February 1999 suicide, this new evidence supports a previously unestablished fact necessary to substantiate the underlying claim and raises a reasonable possibility of substantiating such claim.  Therefore, the Board finds that new and material evidence has been received.  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.

II.  Service Connection Analysis

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for disability and indemnity compensation (DIC) benefits for the cause of death.  38 U.S.C. § 1310  (2014); 38 C.F.R. §§ 3.5 (a), 3.312 (2017).  In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the veteran's death.  38 C.F.R. § 3.312.  Entitlement to DIC benefits for the cause of a veteran's death may be established by showing that a disability for which service connection was in effect during the veteran's lifetime was the principal or a contributory cause of death.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Id.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed .Cir. 2009).  See also 38 U.S.C. § 1110  (2014); 38 C.F.R. § 3.303  (2017). 

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2017).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 

A stressor may be proven with lay statements alone if the veteran claims a stressor due to fear of hostile military or terrorist activity, the claimed stressor is consistent with the circumstances of service, and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

The Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470  (1994). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007). 

Compensation shall not be paid if the disability was the result of a Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C. §§ 105, 1110 (2014); 38 C.F.R. § 3.301(c) (2017).  In fact, the Federal Circuit held that a finding of willful misconduct precludes a finding of service connection for the purposes of DIC entitlement under 38 U.S.C.A. § 1310.  See Myore v. Nicholson, 489 F. 3d 1207, 1212 (2007). 

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a)(2017); Elkins v. Brown, 8 Vet. App. 391, 397-98 (1995). 

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequence of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302 (2017). 

The Veteran died in February 1999.  The death certificate lists the immediate cause of death as a suicide by gunshot wound to the head.  The appellant contends that the Veteran had PTSD based on his service in combat in Vietnam, which was not diagnosed prior to his death.  She further contends that his PTSD caused him to commit suicide.

At the time of his death, service connection had been established for bilateral varicose veins, bilateral hearing loss, and a right little finger disability.  Service connection had not been established for a mental disability.  The appellant does not contend and the record does not show that the Veteran's death was due to his service-connected bilateral varicose veins, bilateral hearing loss, and/or a right little finger disability.  Thus, the Board must first determine if he had any additional disability for which service connection was warranted at the time of his death. 

The evidence of record shows that the Veteran served as a diesel mechanic in Vietnam from December 1965 to December 1966.  The Veteran's service treatment records are negative for a diagnosed psychiatric disability but his April 1972 report of medical history notes a complaint of "frequent trouble sleeping."  Also, during audiological examination in April 1972, in which it was noted that the Veteran experienced significant noise exposure during his military service, it was also noted that the Veteran exhibited pseudohypocusic tendencies throughout the examination.

As above, the Veteran is service connected for bilateral hearing loss due to in-service noise exposure.  Significantly, in the March 2014 statement from Dr. J.I., it was noted that, while in Vietnam, the Veteran lost much of his hearing due to being exposed to loud explosions and diesel engine noise.  This evidence, along with the Veteran's documented service in Vietnam from December 1965 to December 1966 will be accepted as conclusive evidence of an in-service stressor. 

As above, in a March 2014 statement, Dr. J.I. noted that she had interviewed the appellant and opined that, prior to his death, the Veteran had PTSD which was due to his military service and that this contributed to the Veteran's February 1999 suicide.  Also relevant is the appellant's April 2017 hearing testimony regarding the Veteran's significant nightmares prior to his death and other psychiatric problems as well as her belief that the Veteran had PTSD as a result of his military service and that this contributed to his February 1999 suicide.

In light of the private medical evidence of PTSD, which is supported by the credible lay evidence in the appellant's statements, and resolving all reasonable doubt in the appellant's favor, the Board finds that the Veteran had PTSD as a result of his active military service.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Although the Veteran was not service connected for PTSD during his lifetime, in the context of suicide, 38 C.F.R. § 3.302  does not require that a determination of service connection for a mental disorder be made prior to the Veteran's death to establish service connection for mental unsoundness.  DeLaRosa v. Peake, 515 F.3d 1319, 1323 (Fed. Cir. 2008). 

The Board further finds that the Veteran's PTSD caused or contributed to his death.  In this regard, the March 2014 statement from Dr. J.I. attributed the Veteran's suicide to his PTSD. 

There is no evidence of any reasonably adequate motive for suicide.  Although an objective finding of mental unsoundness at the time of the Veteran's death is not of record, the credible statements made by the appellant, as well as Dr. J.I., are sufficient affirmative evidence showing circumstances that would not lead a rational person to intentional self-destruction.  Accordingly, resolving reasonable doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

III.  Accrued Benefits Analysis

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For entitlement to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); Taylor v. Nicholson, 21 Vet. App. 126, 128-29 (2007).  The application for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  The Board notes that although substitution is possible for pending claims when a claimant dies, such is only applicable in cases for claimants who died on or after October 10, 2008.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010. 

In connection with the appellant's claim for service connection for the cause of the Veteran's death, she has requested service connection for heart disease based on the Veteran's presumed exposure to herbicides.  Significantly, private treatment records show a diagnosis of congestive heart failure as early as August 1989 and a diagnosis of coronary artery disease as early as January 1998.  The Veteran submitted a claim for service connection for congestive heart failure in August 1989 and, by rating decision dated in January 1990, the RO denied service connection for congestive heart failure, finding that there was no nexus between this disability and the Veteran's military service.  The Veteran attempted to reopen this claim in September 1992 but, by rating decision dated in July 1996, the RO found that the Veteran had failed to submit new and material evidence to reopen the previously denied claim.  

The appellant has requested review of the Veteran's claim for service connection for heart disease pursuant to Nehmer v. U.S. Dep't of Veterans Affairs, 32 F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II [hereinafter Nehmer].  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  Specifically, since the Veteran's death, ischemic heart disease has been added to the list of diseases presumptively related to in-service exposure to herbicides.  See Fed. Reg. 52.303 -52,216 (Aug. 31, 2010).  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of the United States District Court for the Northern District of California in Nehmer.  See 38 C.F.R. § 3.816.

As above, the Veteran died in February 1999.  There is no evidence that the Veteran had any claims pending at the time of his death as his most recent claim for service connection for a heart disability was denied by rating decision dated in July 1996. Additionally, while the appellant submitted a claim for service connection for the cause of the Veteran's death (which included a potential claim for accrued benefits) this was, effectively, denied by rating decision dated in April 1999 and the decision was not appealed.

With respect to the appellant's assertion to the effect that service connection for ischemic heart disease should have been granted during the Veteran's lifetime under Nehmer, the Board notes that retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114  (a), 3.816.  However, as above, there is no evidence that the Veteran had any claims pending at the time of his death.  Furthermore, VA has no authority to adjudicate a freestanding earlier effective date claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In summary, the Veteran's death certificate shows that he died in 1999.  While the appellant submitted a claim for service connection for the cause of the Veteran's death (which included a potential claim for accrued benefits) this was, effectively, denied by rating decision dated in April 1999 and the decision was not appealed.
VA received the appellant's current claim for accrued benefits in October 2012.  Accordingly, any accrued benefits claim is barred as untimely even if there was a pending claim.

IV. Nonservice-connected Death Pension

Death pension is available to the surviving spouse of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime, subject to certain income limitations.  See 38 U.S.C. §§ 101, 1521(j), 1541; 38 C.F.R. §§ 3.3(b)(4) , 3.23(a)(5), (d)(5). 

In the present case, DIC benefits under § 1318 are being granted through the award of service connection for the cause of the Veteran's death.  As an award of DIC benefits is a greater benefit, the claim for nonservice-connected pension benefits is considered moot, and therefore is dismissed.  See 38 C.F.R. § 3.151 (a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant requests otherwise); see also 38 U.S.C. §§ 1311, 154.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened; the appeal is granted to this extent only.

Service connection for the cause of the Veteran's death is granted.

Accrued benefits are denied.

As DIC based on service connection for cause of death is a greater award, the claim entitlement to a death pension is moot and dismissed.  See 38 C.F.R. § 3.151.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


